

117 S454 IS: K2 Veterans Care Act of 2021
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 454IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Blumenthal (for himself, Ms. Baldwin, Mr. Brown, Mr. Menendez, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo provide health care and benefits to veterans who were exposed to toxic substances while serving as members of the Armed Forces at Karshi Khanabad Air Base, Uzbekistan, and for other purposes.1.Short titleThis Act may be cited as the K2 Veterans Care Act of 2021.2.Presumptions of service connection for certain diseases associated with exposure to certain toxic substances by members of Armed Forces serving at Karshi Khanabad Air Base, Uzbekistan(a)In generalFor purposes of section 1110 of title 38, United States Code, and subject to section 1113 of such title, a disease specified in subsection (b) becoming manifest in a veteran who served on active duty in the Armed Forces at Karshi Khanabad Air Base, Uzbekistan, at any time during the period beginning on January 1, 2001, and ending on December 31, 2005, shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service.(b)Diseases specifiedThe diseases specified in this subsection are the illnesses and diseases that the National Academies of Sciences, Engineering, and Medicine determine have a positive association, including a sufficient, limited, or suggestive association, with exposure to any of the following substances:(1)Jet fuel.(2)Volatile organic compounds.(3)High levels of particulate matter and dust resulting from open burn pits, as defined in section 201(c) of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note). (4)Depleted uranium.(5)Asbestos.(6)Lead-based paint.3.Health care for veterans exposed to toxic substances while serving as members of the Armed Forces at Karshi Khanabad Air Base, UzbekistanSection 1710(e) of title 38, United States Code, is amended—(1)in paragraph (1), by adding at the end the following new subparagraph:(G)A veteran who served on active duty in the Armed Forces at Karshi Khanabad Air Base, Uzbekistan, during the period beginning on January 1, 2001, and ending on December 31, 2005, is eligible for hospital care, medical services, and nursing home care under subsection (a)(2)(F) for any illness or disease for which the National Academies of Sciences, Engineering, and Medicine determine has a positive association, including a sufficient, limited, or suggestive association, with exposure to any of the following substances, notwithstanding that there is insufficient medical evidence to conclude that such illness or disease is attributable to such service: (i)Jet fuel.(ii)Volatile organic compounds.(iii)High levels of particulate matter and dust resulting from open burn pits, as defined in section 201(c) of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note). (iv)Depleted uranium.(v)Asbestos.(vi)Lead-based paint.; and(2)in paragraph (2)(B), by striking or (F) and inserting (F), or (G).